Citation Nr: 0635329	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  04-07 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for tendinitis of the right 
leg.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from August 1975 to June 
1981, and from November 1990 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

A right leg disability was not manifest during service, and 
current right leg disability, tendinitis of the right leg, is 
not attributable to service.


CONCLUSION OF LAW

Tendinitis of the right leg was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the claimant's claim, a 
letter dated in May 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of any right leg disease or 
injury.  On an examination held in January 1975, the right 
lower extremity was noted to be normal.  On May 1978 and 
April 1981 expiration of term of service (ETS) examinations, 
the right lower extremity was noted to be normal.  On June 
1986 and June 1989 quadrennial examinations, the right lower 
extremity was noted to be normal.  On the August 1991 
separation examination, the right lower extremity was noted 
to be normal.  A May 1994 "over 40" physical examination 
revealed normal lower extremities and the veteran denied 
having any specific problems with his lower extremities. 

Post-service, the veteran was seen at a private facility on 
March 2, 1996, after he had injured his right leg.  He 
reported that he felt a pulling sensation when using the 
brake on his truck.  He was diagnosed as having tendinitis of 
the right leg.  On March 21, 1996, it was noted that the 
veteran had had pain in his right knee and thigh when using a 
mantel brake on the old mail jeeps.  The veteran had been 
using a different braking system to take the pressure off of 
the knee to alleviate symptoms.  However, he was given a new 
route on his job and was required to use an old jeep with the 
old mantel brakes and that caused the pain in the thigh and 
knee to recur.  The diagnoses were quadriceps tendinitis, 
patellar tendinitis on the right, patellofemoral pain 
syndrome (PFPS) on the right.  It was noted that all 
diagnoses were secondary to the overuse situation at work.  
It was recommended that the veteran switch to the newer 
braking system.  

Thereafter, the veteran made a claim for compensation from 
his employer for the right leg injury.  

In a November 2002 statement, a service buddy of the veteran, 
R.D.H., stated that the veteran was a very conscientious, 
dependable, and professional person.  He exceeded performance 
standards during service.  However, when performing a two 
mile run fitness test in November 1991, he recalled that the 
veteran failed that test due to right leg problems and had 
put Bengay on his leg prior to the run.  This person 
encouraged the veteran to see a military doctor, but the 
veteran did not want it on his records.  

The veteran contends that he injured his right leg when he 
jumped off of the back of a truck during Desert Storm.  
Thereafter, he reportedly used Bengay and did not receive 
formal treatment until he went to a Naval base facility in 
September 1991.  

The Board notes that no medical records from the Naval base 
facility were available.  

In sum, the service medical records are negative for any 
right leg disease or injury.  Rather, numerous inservice 
examinations specifically indicated that he veteran's right 
leg was normal.  The veteran himself denied any right leg 
disease or injury on Reports of Medical History.  His 
separation examination was negative for right leg 
abnormality.  Thus, there is no inservice documentation of 
any right leg injury or of any diagnosed right leg disease.  
The service medical records are devoid of any right leg 
injury or disease.  

Post-service, the veteran contends that his right leg 
tendinitis is attributable to service.  The veteran, as a lay 
person, has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu.  The veteran as a lay person is 
competent to report information of which he/she has personal 
knowledge, i.e., information that he can gather through his 
senses.  See Layno.  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

A service buddy indicated that the veteran had right leg 
problems in November 1991.  This person is competent to state 
what he observed.  However, this person is also not qualified 
to diagnose any right leg disorder or to state the etiology 
of currently diagnosed right leg tendinitis.  See Espiritu.  

The Board notes that the service buddy indicated that the 
veteran had right leg complaints in November 1991.  Even 
assuming this was accurate, the veteran was provided numerous 
examinations which objectively found no right leg 
abnormalities including examinations in 1991 and in 1994.  
Further, this individual stated that the veteran did not want 
to report the right leg problems because he did not want such 
a report in his records.  However, his service medical 
records reflect complaints for other medical issues to 
include a left leg disorder.  Consequently, that statement is 
accorded little weight because it is inconsistent with the 
documentary record which shows negative right leg pathology 
in service including subsequent to the claimed inservice 
injury and which shows pathology years after service that has 
been related by competent evidence to post-service injury.  

Significantly, the post-service competent medical evidence 
shows that right leg tendinitis developed due to overuse of 
the right leg by the veteran while operating old mail jeeps.  
A physician opined that this was the etiology of the current 
disability.  There is no competent medical evidence 
conflicting with this medical opinion.  Rather, the competent 
medical evidence supports this opinion as it reflects that 
the veteran himself reported a right leg injury due to the 
use of an old brake in his jeep and the veteran filed a 
medical claim based on that information.  

The Board attaches significant probative value to the private 
physician's opinion as he examined the veteran and was aware 
of his history and of the inservice injury.  As noted, the 
opinion is uncontradicted by any other.  

In sum, the competent evidence does not establish that right 
leg disability or disease began in service.  Thus, there was 
no chronic right leg disability shown during service.  
Further, there is no continuity of symptomatology following 
service.  There is no record of any continuous symptoms from 
his separation from service onward.  Rather, the record 
establishes that in March 1996, the veteran had a right knee 
injury due to work conditions.  A private physician 
attributes the diagnosis of right leg tendinitis to the post-
service work injury.  Despite the veteran's contentions that 
he had right leg problems since service, the most probative 
evidence shows otherwise.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for right leg tendinitis is denied.  



____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


